Citation Nr: 0923796	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's duodenal ulcer disease is not moderately 
severe; with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A letter 
that met the requirements of Vazquez-Flores was also sent to 
the Veteran in June 2008.  The June 2008 letter is not 
sufficient as to timing; however, the claim was readjudicated 
in a June 2008 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained a VA outpatient treatment record and 
private records.  Efforts were made to obtain records from 
the Social Security Administration (SSA); however, VA was 
informed that the records were not available and the Veteran 
was informed of the efforts taken to attempt to obtain them.  
A VA examination was obtained to evaluate the Veteran's 
disability in February 2007.  

In August 2008, the Veteran's representative argued that the 
February 2007 VA examination was inadequate because the 
examiner did not review the Veteran's claims folder.  
However, the Board notes that the Veteran has a rebuilt 
folder and the examiner noted that medical records were 
reviewed.  The examiner also obtained an adequate history 
from the Veteran.  The Veteran's subjective complaints were 
recorded, and objective findings were described in the 
report.  Therefore, the Board finds that the examination was 
adequate and that a remand is not required.  Available 
records and medical evidence has been obtained in order to 
make an adequate determination as to this claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Evaluation for Duodenal Ulcer

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.  App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's duodenal ulcer is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
Under this code, a 20 percent rating is warranted for 
moderate duodenal ulcer, characterized by recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
A 40 percent rating is warranted for moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, is assigned a 60 percent evaluation.  

For the purposes of evaluating conditions in §4.114, the term  
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss means 
a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).  

The Board has reviewed VA outpatient treatment record of 
January 2008, private medical records from 1999 to 2006, and 
a VA examination report of February 2007.  None of the 
medical evidence shows that the Veteran has experienced 
manifestations supporting a higher rating at any time during 
the appeal period.  

The VA treatment record of January 2008 does not relate to 
the Veteran's duodenal ulcer.  Prior to the appellate period, 
the private treatment records show that the Veteran 
complained of weight loss in November 1999.  He stated that 
he had loss 38 pounds over the last twelve years since his 
spine surgery.  In December 1999, he reported that he eats 
two meals a day and consumed three to four beers a day.  He 
noted an 8 pound weight loss since April.  The examiner 
recorded his weight as 130 pounds.  However, in February 
2000, he noted that he did not have any trouble keeping 
weight on.  During the appellate period in June 2005, 
November 2006, and December 2006, the Veteran reported having 
no recent weight change.  And on VA examination in February 
2007, it was reported that there was no weight gain and no 
weight loss.  

There is nothing in the record that shows that the Veteran 
suffers from anemia.  Private blood tests in June 2005 and 
November 2006 show his red blood cell count to be within the 
normal range.  And on VA examination in February 2007, it was 
noted that there were no signs of anemia.  

Additionally, the Veteran is noted to have hematemesis and 
vomiting sometimes and no melena on VA examination in 
February 2007.  While he does experience vomiting and 
hematemesis, as noted above, he does not have anemia and a 
showing of weight loss productive of definite impairment of 
health.  While he has complained of weight loss, his weight 
has remained stable since 2000, and he has never been found 
to be anemic.  Finally, there is nothing in the record that 
shows that the Veteran experienced incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The Veteran reported vomiting and hematemesis 
"sometimes", and prior to changing his medication he was 
averaging only twice per month.  He reported epigastric 
discomfort, nausea, and vomiting "off and on" and of a 
"mild to moderate" severity.  In sum, there is no evidence 
of incapacitating episodes.  Rather, the Veteran was shown to 
have a history of duodenal ulcer with persistent symptoms.

Overall, the Veteran's symptoms have been no more than 
moderate in nature.  Without medical evidence of moderately 
severe or severe duodenal ulcer symptoms as required for a 40 
percent or greater rating, an increased rating is not 
warranted.  Therefore, the Veteran's duodenal ulcer disease 
is appropriately rated as 20 percent disabling.

At no time during the appeal period has the Veteran's 
duodenal ulcer been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Hart, supra.   

Extraschedular Consideration

In a recent case, The United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms, as discussed above, cause impairment 
that is contemplated by the rating criteria, i.e., Diagnostic 
Code 7305.  The rating criteria reasonably describe the 
Veteran's disability.   Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

An increased evaluation for duodenal ulcer beyond 20 percent 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


